Exhibit 10.2

Form of Registration Rights AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of
___________, 2014 and is by and between ITEM MEDIKAL TEKNOLOJILERI LTD STI, and
GUIDED THERAPEUTICS, INC. (the “Company”).

As an inducement to the other parties hereto to make an investment in the
Company’s securities pursuant to the subscription agreement, dated August 29,
2014 and accepted by the Company on September 2, 2014 (the “Subscription
Agreement”), or pursuant to substantially similar subscription agreements, the
Company has agreed to grant the other parties hereto certain rights set forth in
this Agreement. All capitalized terms not otherwise defined herein have the
meanings ascribed to them in the Subscription Agreement.

The parties therefore agree as follows:

SECTION 1.    Registration Rights.

1.1              Definitions. For purposes of this Agreement:

“Holder” means any (i) person who owns Registrable Securities at the relevant
time and is a party to this Agreement or (ii) any permitted assignee of such
person.

“Registrable Securities” means, as of any date of determination, (a) the
Subscription Shares, (b) the Warrant Shares then issuable upon exercise in full
of the Warrants, and (c) any securities issued or then issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing; provided, however, that any such Registrable
Securities will cease to be Registrable Securities for so long as (x) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the 1933 Act and such Registrable
Securities have been disposed of in accordance with such effective Registration
Statement, or (y) such Registrable Securities have been previously sold in
accordance with Rule 144.

1.2              Piggy-Back Registration. If the Company, at any time prior to a
Holder’s disposition of more than 50% of the Registrable Securities owned by
such Holder as of the date hereof, proposes to file on behalf of any of its
security holders a registration statement (or post-effective amendment to a
prior registration statement) under the Securities Act on any form (other than a
registration statement on Form S-4 or S-8 or any successor form for securities
to be offered in a transaction of the type referred to in Rule 145 under the
Securities Act or to employees of the Company pursuant to any employee benefit
plan, respectively) for the registration of securities for resale by certain
selling stockholders, it will give written notice to all Holders at least
20 days before the initial filing with the SEC of such registration statement
(or post-effective amendment). The notice will offer to include in such filing
(or, if applicable, pursuant to Rule 429(b) under the Securities Act, a new
registration statement with a combined prospectus that serves as a
post-effective amendment to a prior registration statement) the aggregate number
of shares of Registrable Securities as the Holders may request.

Each Holder desiring to have Registrable Securities registered under this
Section 1.2 shall advise the Company in writing, within 10 days after the date
of receipt of such notice, setting forth the amount of such Registrable
Securities for which registration is requested. The Company shall include in
such filing the number of shares of Registrable Securities for which
registration is so requested and shall use its reasonable best efforts to effect
registration under the Securities Act of such shares. Except as otherwise
provided in Section 1.4, the Company shall bear all expenses of such
registration.

1.3              Registration Procedures. If the Company is required by the
provisions of Section 1.2 to use its reasonable best efforts to effect the
registration of any of its securities under the Securities Act, the Company
will, as expeditiously as possible:

(a)                prepare and file with the SEC a registration statement with
respect to such securities, and any amendments and supplements thereto, and use
its reasonable best efforts to keep the registration statement continuously
effective for as long as any Holder holds Registrable Securities;

(b)               furnish to each Holder such number of copies of a prospectus
or prospectus supplement in conformity with the requirements of the Securities
Act;

(c)                use its reasonable efforts to register or qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions within the United States as each Holder
reasonably requests (provided, however, that the Company will not be obligated
to qualify to do business in any jurisdiction in which it is not then qualified
or to file any general consent to service or process); and

(d)               promptly notify each Holder whose Registrable Securities are
intended to be, or are, covered by such registration statement (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to a registration statement or any post-effective
amendment, when the same has become effective; (ii) of the happening of any
event that makes any statement made in a registration statement or related
prospectus untrue or that requires the making of any changes in such
registration statement or prospectus, or other documents, so that they will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading; or (iii) the temporary suspension of effectiveness of such
registration statement as permitted by Section 1.6(b).

The Company will have no obligation to take any action pursuant to this
Agreement in respect of the securities that are to be registered at the request
of any Holder unless such Holder furnishes to the Company such information
regarding the securities held by such Holder and the intended method of
disposition of the securities as the Company reasonably requests and as required
in connection with the action taken by the Company.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 1.3(e)(ii) or (iii),
such Holder shall immediately discontinue such Holder’s disposition of
Registrable Securities pursuant to the registration statement relating to such
Registrable Securities until such Holder’s receipt of the copies of a
supplemented or amended prospectus or receipt of notice that the suspension has
been lifted, as applicable.

1.4              Expenses. The Company shall pay all expenses it incurs in
complying with this Agreement, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel for the
Company, expenses of any special audits incident to or required by any such
registration and expenses of complying with the securities or blue sky laws of
any jurisdiction pursuant to Section 1.3(c), except that the Company will not be
liable for any fees and expenses incurred by the Holders, including, but not
limited to, fees and expenses of counsel for the selling security holders or
brokerage fees or underwriting discounts or commissions, if any.

1.5              Indemnification and Contribution.

(a)                In the event of any registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company
shall indemnify and hold harmless to the fullest extent permitted by law the
Holder of such Registrable Securities, such Holder’s directors and officers, and
each other person who participated in the offering of such Registrable
Securities and each other person, if any, who controls such Holder or such
participating person within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such Holder
or any such director or officer or participating person or controlling person
may become subject under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any alleged untrue statement
of any material fact contained, on the effective date thereof, in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or (ii) any alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse such Holder or such
director, officer or participating person or controlling person for any legal or
any other expenses reasonably incurred by such Holder or such director, officer
or participating person or controlling person in connection with investigating
or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any actual or alleged untrue statement or actual or alleged omission
made in such registration statement, preliminary prospectus, prospectus or
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Holder specifically for use
therein. Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or such director, officer or
participating person or controlling person, and will survive the transfer of
such securities by such Holder.

(b)               Each Holder, by acceptance hereof, agrees to indemnify and
hold harmless to the fullest extent permitted by law the Company, its directors
and officers and each other person, if any, who controls the Company within the
meaning of the Securities Act against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or any such person may become subject under the Securities Act or any
other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
information provided in writing to the Company by such Holder specifically for
use in the following documents and contained, on the effective date thereof, in
any registration statement under which securities were registered under the
Securities Act at the request of such Holder, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereto.
Notwithstanding the provisions of this paragraph (b) or paragraph (d) below, no
Holder will be required to indemnify any person pursuant to this Section 1.5 or
to contribute pursuant to paragraph (d) below in an amount in excess of the
amount of the aggregate net proceeds received by such Holder in connection with
any such registration under the Securities Act.

(c)                Any person entitled to indemnification hereunder will
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (although the failure to give such
notice will not limit the rights of such person, except to the extent the
indemnifying party is actually prejudiced thereby) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
person entitled to indemnification hereunder will have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel will be at the expense of such person unless
(A) the indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld or
delayed). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party may not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing, which consent may not be
unreasonably withheld or delayed. An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party will be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

(d)               If the indemnification provided for in this Section 1.5 from
the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties will be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above will be deemed to include any legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties agree that it would not be just and
equitable if contribution pursuant to this Section 1.5(d) were determined
by pro-rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

1.6              Certain Limitations on Registration Rights. Notwithstanding the
other provisions of this Agreement:

(a)                The Company will not be obligated to register the Registrable
Securities of any Holder if, in the opinion of counsel to the Company, the sale
or other disposition of such Holder’s Registrable Securities, in the manner
proposed by such Holder, may be effected without registering such Registrable
Securities under the Securities Act.

(b)               The Company will have the right to delay the filing or delay
or suspend the effectiveness of a registration statement contemplated by this
Agreement during one or more periods aggregating not more than 90 days in any
twelve-month period in the event that (i) the Company would, in accordance with
the advice of its counsel, be required to disclose in the prospectus information
not otherwise then required by law to be publicly disclosed and (ii) in the
judgment of the Company’s board of directors, there is a reasonable likelihood
that such disclosure, or any other action to be taken in connection with the
prospectus, would materially and adversely affect any existing or prospective
material business situation, transaction or negotiation or otherwise materially
and adversely affect the Company.

SECTION 2.    Board Rights.

2.1              Appointment of Designee. If, by December 31, 2015, Purchaser
has purchased from the Company an aggregate of $2,000,000 in the Company’s
equity securities (inclusive of the Subscription Shares, but exclusive of any
Warrant Shares or shares issuable upon exercise of any subsequently issued
warrants) in accordance with a mutually agreeable timetable for additional
investments (but subject to Section 2.3), then by no later than January 31,
2016, the Company shall expand its board of directors (the “Board”) by one
director and appoint a designee of Purchaser reasonably acceptable to the Board
(a “Designee”) to fill the vacancy.

2.2              Nomination at Subsequent Annual Meetings. If a Designee is
appointed to the Board pursuant to Section 2.1, then for so long as the
Purchaser or any of its affiliates own more than 50% of the shares of Common
Stock held by them as of December 31, 2015, and subject to satisfaction of all
legal and governance requirements applicable to all Board members regarding
service as a director of the Company, the Company shall cause the nomination of
the Designee (or an alternative designee of the Purchaser who is reasonably
acceptable to the Board, such alternative to be deemed the Designee for purposes
of this Section 2 upon election or appointment) for election to the Board at
each subsequent annual meeting, or upon the death, resignation, removal or
disqualification of the Designee, if earlier. The Purchaser and/or the Designee
shall provide written notice of the Designee to the Company, together with any
information pertaining to the Designee reasonably requested by the Company,
including a duly completed directors’ and officers’ questionnaire typically
furnished to the Board by its directors.

2.3              Limitation on Board Rights. Notwithstanding anything to the
contrary in this Section 2, the Company shall not be obligated to offer or sell
any shares of Common Stock to the Purchaser other than the Subscription Shares
(and the Warrant Shares upon exercise of the Warrants) and shall have no
liability to the Purchaser for such refusal to offer or sell shares, even if
such refusal prevents Purchaser from satisfying the ownership conditions set
forth in Section 2.1. However, should Purchaser invest at least an aggregate of
$1,500,000 in the Company’s equity securities, Purchaser shall have the right to
request the Board to consider the appointment of the Designee to the Board.

SECTION 3.    Miscellaneous.

3.1              Notices.

(a)                Each party giving or making any notice, request, demand or
other communication (each, a “Notice”) pursuant to this Agreement shall give the
Notice in writing and use one of the following methods of delivery, each of
which for purposes of this Agreement is a writing: personal delivery, Registered
or Certified Mail (in each case, return receipt requested and postage prepaid),
nationally recognized overnight courier (with all fees prepaid; signature upon
receipt), facsimile or e-mail.

(b)               Any party giving a Notice shall address the Notice to the
appropriate person at the receiving party (the “Addressee”) at the last-known
address appearing on the books of the Company maintained for such purpose, if to
a Holder, and to the Company’s corporate headquarters, attention: Chief
Executive Officer, if to the Company, or, in each case, to another Addressee or
another address as designated by a party in a Notice pursuant to this Section.

(c)                Except as provided elsewhere in this Agreement, a Notice is
effective only if the party giving the Notice has complied with subsections (a)
and (b) of this Section 3.1 and if the Addressee has received the Notice. Notice
is deemed to have been received upon date of the return receipt or signature
upon receipt, or confirmation of receipt via facsimile or e-mail, as
appropriate.

3.2              No Assignment by Holders. Except as expressly provided in this
Section 3.2, no Holder may assign any of its rights or delegate any of its
obligations under this Agreement without the prior written consent of the
Company and any such purported assignment will be null and void. A Holder may
assign its rights under this Agreement without such consent to any affiliate of
such Holder who acquires Registrable Securities from such Holder or its
affiliates; provided, however, that any such affiliate must agree to agree to be
bound by the terms of this Agreement , and become a Holder for purposes of this
Agreement. Nothing in this Agreement will be construed to give any third party
any legal or equitable right, remedy or claim under or with respect to this
Subscription Agreement, except such rights as may inure to a permitted assignee
pursuant to this Section 3.2.

3.3              Governing Law; Jurisdiction; Jury Waiver. This Agreement is
governed by, construed and enforced in accordance with the laws of the State of
New York without giving effect to the conflict of laws provisions thereof. Each
of the parties hereby submits to personal jurisdiction and waives any objection
as to venue in the County of New York, State of New York. Service of process on
the parties in any action arising out of or relating to this Agreement will be
effective if mailed to the parties in accordance with Section 3.1. The parties
waive all right to trial by jury in any action or proceeding to enforce or
defend any rights hereunder.

3.4              Severability. If any provision of this Agreement is determined
to be invalid, illegal or unenforceable, the remaining provisions of this
Agreement remain in full force, if the essential terms and conditions of this
Agreement for each party remain valid, binding, and enforceable.

3.5              Entire Agreement. This Agreement represents the complete
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof.

3.6              Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts (including by
.pdf or facsimile), each of which when so executed will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.

3.7              Termination. The Company’s obligations under this Agreement
will cease with respect to any person when such person ceases to be a Holder.
Notwithstanding the foregoing, the Company’s obligations under Sections 1.4 and
1.5 will survive in accordance with their terms.

[signature page to follow]

 

 

This Registration Rights Agreement is being signed effective as of the date
first written above.

GUIDED THERAPEUTICS, INC.

 

 

 

By:____________________________________

Name: Gene S. Cartwright

Title: Chief Executive Officer

 

ITEM MEDIKAL TEKNOLOJILERI LTD STI

 

 

By:____________________________________

Name: Muzaffer Yazici

Title: Managing Director



 